—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 9, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the prosecutor intentionally arranged an inherently-suggestive showup procedure when she brought the complainant’s wife into the courtroom shortly before the court went into session. Under the circumstances, the prosecutor neither intentionally arranged an inherently-suggestive showup procedure (see, People v Brown, 123 AD2d 875) nor solicited or encouraged a response from the complainant’s wife. “Inadvertent observations of a defendant do not constitute an identification procedure within the intendment of United States v Wade (388 US 218; see, People v Gissendanner, 48 NY2d 543, 552)” (People v Brown, supra, at 876). Accordingly, the defendant’s motion for a mistrial was properly denied.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.